The question raised is the meaning of the provision of Gen. Laws, cap. 11, § 4, which authorizes the caucus of a political party in any town to make nominations, which party at the last preceding election polled at least two per centum of the entire vote of the town. It is agreed that at the last preceding election the Democratic party polled more than two per centum of the vote of the town of Johnston, but not for the offices of senator and representatives, because no nominations were made by the party for such offices. We do not think that the statute means to limit the authority to nominate to a percentage of the vote for the same officers, but that it means this: If the party at the preceding election cast a vote of the required amount, then it is to be recognized as a party which is to have authority to make nominations as a party for any office.